 



Exhibit 10.46
WEATHERFORD INTERNATIONAL LTD.
2006 OMNIBUS INCENTIVE PLAN
FORM OF STOCK OPTION AGREEMENT
     Under the terms and conditions of the Weatherford International Ltd. 2006
Omnibus Incentive Plan (the “Plan”), a copy of which is attached hereto and
incorporated in this Agreement by reference, Weatherford International Ltd..
(the “Company”) grants to ___(the “Optionee”) the option to purchase ___common
shares, par value U.S.$1.00 per share, (“Common Shares”) of the Company at the
price of U.S.$  per share, subject to adjustment as provided in the Plan (the
“Option”), as follows:
     1. Grant. (a) The Company hereby grants to the Optionee the Option
effective as of ___, 200___(the “Date of Grant”). The Company and the Optionee
agree that the Option shall be subject to the terms of this Agreement and the
Plan. The Company and Optionee further agree that this Agreement, together with
the Plan and the Employment Agreement with between the Optionee and the Company
dated ___(the “Employment Agreement”), sets forth the complete terms of the
Option as in effect on the date hereof. To the extent the terms of this
Agreement and the Option vary with the terms of the Plan, the terms of this
Agreement and the Option shall prevail to the extent necessary to permit the
grant of the Option.
     (b) Subject to the terms and conditions of this Agreement and the Plan, the
Option provides the Optionee with the option to purchase ___Common Shares (the
“Option Shares”) at a price of U.S.$___ per share (the “Option Price”).
     (c) The Option is subject to the terms and provisions of the Plan, which
are incorporated herein by reference. The Option shall also be subject to the
terms of the Employment Agreement. Capitalized terms used in this Agreement but
not defined herein shall have the respective meanings ascribed to them in the
Plan.
     (d) The Option is considered to be a non-statutory option and is not
intended to be an incentive stock option within the meaning of Section 422 of
the United States Internal Revenue Code of 1986, as amended from time to time
(the “Code”).
     (e) The Option shall become fully vested and exercisable as follows: ___;
provided, however, the Option is subject to earlier vesting in the event of
termination of employment within ___years from the Date of Grant (i) by the
Optionee for Good Reason (applicable only if such term and manner of termination
is specifically provided for in the Employment Agreement), (ii) by the Company
for any reason other than Cause (as defined in the Employment Agreement) or
(iii) due to death, Disability or retirement, each as provided for in Section 5
hereof. No Option however shall be exercisable after the date which is 10 years
from the Date of Grant.

 



--------------------------------------------------------------------------------



 



     2. Changes in the Company’s Capital Structure. (a) The existence of the
Option shall not affect in any way the right or power of the Company or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any acquisition, merger, amalgamation or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Common Shares or the rights thereof, or the winding
up, dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise, including a Corporate Change (as
defined in the Plan).
     (b) The number of Common Shares subject to the Option, the Option Price and
the securities issuable and other property payable upon exercise of the Option
shall be adjusted as provided in the Plan.
     3. Exercise of Options. The Option may be exercised from time to time as to
the total number of shares that may then be issuable upon the exercise thereof
or any portion thereof in the manner and subject to the limitations provided for
in the Plan and in Section 1 hereof.
     4. Requirements of Law. The Company shall not be required to sell or issue
any Option Shares if issuing those shares would constitute or result in a
violation by the Optionee or the Company of any provision of any law, statute or
regulation of any governmental authority. Specifically, in connection with any
applicable statute or regulation relating to the registration of securities,
upon exercise of the Option, the Company shall not be required to issue any
Option Shares unless the Committee has received evidence satisfactory to it to
the effect that the Optionee will not transfer the Option Shares except in
accordance with applicable law, including receipt of an opinion of counsel
satisfactory to the Company to the effect that any proposed transfer complies
with applicable law. The determination by the Committee on this matter shall be
final, binding and conclusive. The Company may, but shall in no event be
obligated to, register the Option Shares pursuant to applicable securities laws
of any country or any political subdivision. In the event the Common Shares
issuable upon exercise of the Option are not registered, the Company may imprint
on the certificate evidencing the Option Shares any legend that counsel for the
Company considers necessary or advisable to comply with applicable law, or,
should the Option Shares be represented by book or electronic entry, rather than
a certificate, the Company may take such steps to restrict transfer of the
Option Shares as counsel for the Company considers necessary or advisable to
comply with applicable law. The Company shall not be obligated to take any other
affirmative action in order to cause or enable the exercise of the Option, or
the issuance of the Option Shares, to comply with any law or regulation of any
governmental authority.
     5. Termination/Forfeiture. The Option, to the extent it shall not
previously have been exercised, shall terminate or be forfeited as follows:

2



--------------------------------------------------------------------------------



 



     (a) Severance of Employment. If the employment of the Optionee with the
Company and its Affiliates is terminated prior to ___years from the Date of
Grant (i) by the Company for any reason other than Cause (as defined in the
Employment Agreement), or (ii) by the Optionee for Good Reason (applicable only
if such term and manner of termination is specifically provided for in the
Employment Agreement) or (iii) as a result of death, Disability or retirement
under the then established rules of the Company, any unvested portion of the
Option shall become fully vested and exercisable on the date of termination of
employment and continue in effect until the date which is ten years following
the Date of Grant. However, if the employment of the Optionee is terminated by
the Company for Cause or if the Optionee’s employment is terminated for any
other reason (other than those described in the preceding sentence) prior to
___years from the Date of Grant, all unvested portions of the Option shall
immediately terminate, be forfeited and not be exercisable. Notwithstanding the
foregoing, severance of employment by the Company or its Affiliate, as
applicable, or by the Optionee for any reason shall not affect the
exercisability or duration of any vested portion of the Option.
     (b) Death. If the Optionee dies prior to ___years from the Date of Grant,
any unvested portion of the Option shall become fully vested and exercisable and
continue in effect until the date which is 10 years following the Date of Grant.
After the death of the Optionee, the Optionee’s executors, administrators or any
persons to whom his Option may be transferred by will or by the laws of descent
and distribution shall have the right, at any time prior to the Option’s
expiration, to exercise it.
     (c) Retirement. If the Optionee shall be retired in good standing from the
employ of the Company and its Affiliates under the then established rules of the
Company and its Affiliates, prior to ___years from the Date of Grant, the
Optionee shall vest in the number of unvested Options determined by multiplying
the number of unvested Options granted to the Optionee by a fraction, the
numerator of which is the Optionee’s total whole months of service since the
Date of Grant and the denominator of which is ___. Such vested portion of the
Option shall be exercisable until the date which is 10 years following the Date
of Grant.
     (d) Disability. If the Optionee shall be severed from the employ of the
Company and its Affiliates for Disability prior to ___years from the Date of
Grant, the Options shall become fully vested and exercisable and continue in
effect until 10 years following the Date of Grant.

  (e)   Forfeiture.     (i)   Notwithstanding any other provision of the Plan or
this Agreement, if the Committee finds by a majority vote that the Optionee,
before or after the termination of his/her employment relationship with the
Company and all Affiliates (A) committed fraud, embezzlement, theft, felony or
an act of dishonesty in the course of his/her employment by the Company or an
Affiliate which conduct damaged the Company or an Affiliate or (B) disclosed
trade secrets of the Company or an Affiliate, then as of the date the Committee
makes its finding, any portion of the Option that has not been exercised by the
Optionee

3



--------------------------------------------------------------------------------



 



      will be forfeited to the Company. The findings and decision of the
Committee with respect to such matter, including those regarding the acts of the
Optionee and the damage done to the Company, will be final for all purposes.

  (ii)   Notwithstanding any other provision of the Plan or this Agreement, if
the Committee finds by a majority vote that the Optionee, before or after the
termination of his/her employment relationship with the Company and all
Affiliates (A) violated any material policies of the Company and its Affiliates,
(B) breached any noncompetition, confidentiality, or other restrictive covenants
applicable to the Optionee, or (C) engaged in other conduct that is detrimental
to the business or reputation of the Company and its Affiliates, then as of the
date the Committee makes its finding, any portion of the Option that has not
been exercised by the Optionee will be forfeited to the Company. The findings
and decision of the Committee with respect to such matter, including those
regarding the acts of the Optionee and the damage done to the Company, will be
final for all purposes.

     6. Amendment. This Agreement and the Option may be amended from time to
time by the Committee in its discretion in any manner that it deems appropriate
and that is consistent with the terms of the Plan. However, no such amendment
shall adversely affect in a material manner any right of the Optionee without
his/her written consent.
     7. No Rights as a Shareholder. The Optionee shall not have any rights as a
shareholder with respect to any Common Shares issuable upon the exercise of the
Option until the date of entry of the Optionee in the Company’s share register
in respect of such shares, following the Optionee’s exercise of the Option
pursuant to its terms and conditions and payment for such shares. Except as
otherwise provided in the Plan, no adjustment shall be made for dividends or
other distributions made with respect to the Common Shares the record date for
the payment of which is prior to the date of issuance of the Common Shares to
the Optionee following the Optionee’s exercise of the Option.
     8. Governing Law. The validity, construction and performance of this
Agreement shall be governed by the laws of the State of Texas. Any invalidity of
any provision of this Agreement shall not affect the validity of any other
provision.
     9. Notices. All notices, demands, requests or other communications
hereunder shall be in writing and shall be deemed to have been duly made or
given if mailed by registered or certified mail, return receipt requested. Any
such notice mailed to the Company shall be addressed to its office at 515 Post
Oak Blvd., Suite 600, Houston, Texas 77027, Attn: Corporate Secretary, and any
notice mailed to the Optionee shall be addressed to the Optionee’s residence
address as it appears on the books and records of the Company or to such other
address as either party may hereafter designate in writing to the other.
     10. Employment Obligation. The granting of the Option by the Company to the
Optionee shall not impose upon the Company or its Affiliates any obligation to
employ or

4



--------------------------------------------------------------------------------



 



continue to employ the Optionee; and the right of the Company and its Affiliates
to terminate the employment of the Optionee with the Company or its Affiliates
shall not be diminished or affected by reason of the grant of the Option to the
Optionee pursuant to this Agreement.
     11. Taxes and Governmental Charges. The Company or any Affiliate shall be
entitled to deduct from other compensation payable to the Optionee any sums
required by federal, state or local tax law to be withheld with respect to the
vesting or exercise of the Option. In the alternative, the Company may require
the Optionee (or other person validly exercising the Option) to pay such sums
for taxes directly to the Company or any Affiliate in cash or by check within
one day after the date of vesting or exercise. In the discretion of the
Committee and subject to the terms of the Plan, the Company may reduce the
number of Option Shares issued to the Optionee upon his/her exercise of the
Option to satisfy the tax withholding obligations of the Company or an
Affiliate. The Optionee hereby consents to the Company reducing such Option
Shares issued to the Optionee upon his/her exercise of the Option to satisfy the
tax withholding obligations of the Company or an Affiliate.
     12. Binding Effect. This Agreement shall, except as otherwise provided to
the contrary in this Agreement or in the Plan, inure to the benefit of and bind
the successors and assigns of the Company. This Agreement shall, except as
otherwise provided to the contrary in this Agreement, inure to the benefit of
and bind the heirs, executors, administrators and legal representatives of the
Optionee.
     13. Termination of Plan; Discretionary Grant. The Optionee acknowledges
that the Committee may unilaterally amend, terminate or suspend the Plan at any
time. The Optionee waives any rights to receive future awards under the Plan if
the Plan is terminated or if the Optionee’s employment or affiliation with the
Company and its Affiliates terminates for any reason. The Optionee acknowledges
and agrees that the award of the Options pursuant to this Agreement is not an
element of the Optionee’s compensation, including, but not limited to, with
respect to the determination of any severance, redundancy or resignation
payments or benefits, and has been awarded at the Company’s sole discretion, and
that the award of the Options pursuant to this Agreement does not entitle the
Optionee to any future awards under the Plan.
     14. Data Privacy. By signing below, the Optionee voluntarily acknowledges
and consents to the collection, use, processing and transfer of personal data as
described in this Section. The Optionee is not obliged to consent to such
collection, use, processing and transfer of personal data. However, failure to
provide the consent may affect the Optionee’s ability to participate in the
Plan. The Company and its Affiliates hold certain personal information about the
Optionee, including the Optionee’s name, home address and telephone number, date
of birth, social security number or other employee identification number,
salary, nationality, job title, any shares or directorships held in the Company
and details of the Option or any other entitlement to Common Shares awarded,
cancelled, purchased, vested, unvested or outstanding in the Optionee’s favor,
for the purpose of managing and administering the Plan (“Data”). The Company and
its Affiliates will transfer Data amongst themselves as necessary for the
purpose of implementation, administration and management of the Optionee’s
participation in the Plan, and the Company and its Affiliates may each further
transfer Data to any third parties assisting

5



--------------------------------------------------------------------------------



 



the Company in the implementation, administration and management of the Plan.
These recipients may be located in the European Economic Area or elsewhere
throughout the world, such as the United States. The Optionee authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Optionee’s participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan and the subsequent
holding of Common Shares on the Optionee’s behalf by a broker or other third
party with whom the Optionee may elect to deposit any Common Shares acquired
pursuant to the Plan. The Optionee may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Company; however, withdrawing consent may affect the Optionee’s
ability to participate in the Plan.
     15. Assignability; Successors and Assigns. Except as specified in
applicable domestic relations court orders, the Option and this Agreement shall
not be transferable by the Optionee other than by will or under the laws of
descent and distribution and shall be exercisable, during the Optionee’s
lifetime, only by the Optionee. Subject to the limitations which this Agreement
and the Plan impose upon the transferability of the Option, this Agreement shall
bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Holder, his/her permitted assigns and, upon
the Holder’s death, the Holder’s estate and beneficiaries thereof (whether by
will or the laws of descent and distribution), executors, administrators,
agents, and legal and personal representatives.
     16. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original for all purposes but all of
which taken together shall constitute but one and the same instrument.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as
of the day and year first above mentioned.

              WEATHERFORD INTERNATIONAL LTD.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
  Optionee:    
 
       
 
      Optionee
 
      Social Security No.                                        

7